Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered January 8, 1990, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged with several crimes, including unauthorized use of a vehicle in the first degree. On appeal, the defendant argues that the court’s Sandoval ruling was improper because it allowed the prosecutor to cross-examine him concerning a prior conviction for unauthorized use of a vehicle. We disagree.
Unauthorized use of a vehicle is an offense related to theft (see, Penal Law § 165.08). This court has noted on many occasions that a defendant’s convictions relating to theft are "particularly” or "highly” relevant to his credibility and willingness to further his self-interest at the expense of society *694(People v Moore, 168 AD2d 463; People v Winfield, 145 AD2d 449; People v Wendel, 123 AD2d 410; People v Wright, 112 AD2d 179). Further, the fact that a defendant specializes in one type of criminal activity should not shield him from impeachment (see, People v Fana, 142 AD2d 684; People v Pavao, 59 NY2d 282; People v Rahman, 62 AD2d 968, affd 46 NY2d 882).
In any event, as the People note, in light of the fact that the charge of unauthorized use of a vehicle in the first degree was dismissed before the case was submitted to the jury, any error in the court’s Sandoval ruling was harmless. Clearly, the jurors’ knowledge of the defendant’s prior conviction was not used to convict the defendant of a similar crime.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.